DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is responsive to Amendment filed on 12/07/2020 and 02/12/2021.  Claims 1, 2, 5, 8, 14, 16-20, 23, 24, and 34-36 are currently pending.  Claims 3, 4, 6, 7, 9-13, 15, 21, 22, and 25-33 have been cancelled.  Claims 34-36 have been added.  Claims 1, 18, 20, and 34 are independent claims. 

Objections – Withdrawn
The replacement drawing (Fig. 6a, 6b, 8, 10-12, and 16) was received on 12/07/2020. This drawing is accepted and entered.
The amendment to the Specification was received on 12/07/2020. This amendment is accepted and entered.
The Claim Objections of claims 1, 14, 18, 19, 20, and 23 is withdrawn as necessitated by amendment.
The Claim Objections of claims 6, 9, 12, 21, 22, and second claim 9 (original claim 29) is withdrawn as necessitated by cancellation.

Interpretations – Withdrawn
The 35 USC §112f interpretation of claims 1, 2, 14, 18, and 20 is withdrawn as necessitated by Applicant’s arguments that the limitations are software.
The 35 USC §112f interpretation of claims 12 and 9 (previous claim 29) is withdrawn as necessitated by cancellation.


Rejections - Withdrawn
The previous 35 U.S.C §112b rejection of claims 1, 2, 5, 8, 14, 16-20, and 23-24 is withdrawn as necessitated by amendment.
The previous 35 U.S.C §112b rejection of claims 6, 9-12, 21, 22 and 9 [previous claim 29] is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §112a rejection of claims 1, 2, 5, 8, 14, 16-20, and 23-24 is withdrawn as necessitated by amendment.
The previous 35 U.S.C §112a rejection of claims 6, 9-12, 21, 22 and 9 [previous claim 29] is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §102 rejection of claims 1, 2, 5, 8, and 16-20 over Hwang is withdrawn as necessitated by amendment.
The previous 35 U.S.C §102 rejection of claims 9-12 over Hwang is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §103 rejection of claim 6 over Hwang in view of Seago is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §103 rejection of claim 14 over Hwang in view of Haskins is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 21 and 22 over Hwang in view of Barros is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §103 rejection of claims 23 and 24 over Hwang in view of Rhee is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 9 [previous claim 29] over Hwang in view of Singh is withdrawn as necessitated by cancellation.

Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are moot in view of the new grounds of rejection.

Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “the integration connectors” in sixth line.  Examiner suggests reciting “the plurality of integration connectors”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Claim 2 recites “third party service” in seventh line.  Examiner suggests reciting “the third party service”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Claim 2 recites “the services” in seventh line.  Examiner suggests reciting “the plurality of services”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Claim 5 recites “the integration connectors” in first and second line.  Examiner suggests reciting “the plurality of integration connectors”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Claim 5 recites “the services” in second line.  Examiner suggests reciting “the plurality of.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Claim 16 recites “the base web portals” in third line.  Examiner suggests reciting “the one or more web portals”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Claim 17 recites “one or more base web portals” in the second line.  Examiner suggests reciting “the one or more web portals”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Claim 17 recites “the base web portals” in the third line.  Examiner suggests reciting “the one or more web portals”.  Appropriate correction is required.
Claim 34 is objected to because of the following informalities:  Claim 34 recites “the services” in tenth line.  Examiner suggests reciting “the service[[s]]”.  Appropriate correction is required.
Claim 34 is objected to because of the following informalities:  Claim 34 recites is missing punctuation.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5, 8, 14, 16-19, and 34-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 1 recites “A deployable customer self-service (CSS) system”.  However, the claim limitations do not include any positively recited physical structure to perform the steps recited. Furthermore, the claim fails to disclose a physical article or object for the claimed system. These claims 
The dependent claims, claims 2, 5, 8, 14, 16, and 17, included in the statement of reject but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.
Claim 18 recites “A deployed customer self-service (CSS) system”.  However, the claim limitations do not include any positively recited physical structure to perform the steps recited. Furthermore, the claim fails to disclose a physical article or object for the claimed system. These claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, the claim fails to fall within a statutory category. The claim, at best, is software per se on the grounds that no hardware is positively recited in the claim.
The dependent claim 19, included in the statement of reject but not specifically addressed in the body of the rejection, has inherited the deficiencies of its parent claim and has not resolved the deficiencies. Therefore, it is rejected based on the same rationale as applied to its parent claim above.
Claim 34 recites “A deployable customer self-service (CSS) system”.  However, the claim limitations do not include any positively recited physical structure to perform the steps recited. Furthermore, the claim fails to disclose a physical article or object for the claimed system. These claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the 
The dependent claims, claims 35 and 36, included in the statement of reject but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barros (US 2012/0158821 A1; hereafter “Barros”).

Claim 18, Barros teaches a deployed customer self-service (CSS) system comprising: a user interface; (Barros [0044] [0189] [0212]: user interface)
a web portal configured to load and display the user interface; (Barros [0011] [0059] [0092] [0195] [0196]: web portal/channel) 
a service configured to provide data to the user interface based on a system of record or a third party service; (Barros [0045] [0046] [0069] [0080] [0081]: service associated with one or more service provider entities 332 [system of record or the third party service]; Fig. 2)
an integration connector selected based on the system of record or the third party service to interface between the service and the system of record or the third party service such that the service is agnostic to a format of the system of record or the third party service, (Barros [0047]-[0049] [0069]: service provider [integration connector] connects the service to the service broker; API can include an expose service API that enables the service provider 332 to expose, or otherwise publish the one or more services for consumption by a service consumer through the service broker; [0033] [0054] [0070]-[0072] [0085]; NOTE: the service is agnostic to the format)
wherein the integration connector comprises one or more drivers selectable based on the system of record or the third party service to interface between the service and the system of record or the third party service. (Barros [0068]-[0072]: one or more services can communicate with the service provider/gateway module through one or more APIs [drivers]; service broker module communicates with the service provider/gateway module through the APIs [drivers]; API can include an expose service API [driver] that enables the service provider 332 to expose, or otherwise publish the one or more services for consumption by a service consumer through the service broker)

Regarding Claim 19, Barros teaches wherein the user interface, the web portal, the service, and the integration connector are closed modules that are not editable. (Barros [0046] [0047] [0096] 

Regarding Claim 20, Barros teaches a computer-implemented method for deploying a deployable customer self-service (CSS) system, the deployable CSS system comprising: a user interface; (Barros [0044] [0189] [0212]: user interface)
a web portal configured to load and display the user interface; (Barros [0011] [0059] [0092] [0195] [0196]: web portal/channel)
4a service configured to provide data to the user interface based on a system of record or a third party service; (Barros [0045] [0046] [0069] [0080] [0081]: service associated with one or more service provider entities 332 [system of record or the third party service]; Fig. 2) and 
one or more integration connectors for connecting the service to specific types of system of record or the third party service such that the service is agnostic to a format of the system of record or the third party service; (Barros [0047]-[0049] [0069]: service provider [integration connector] connects the service to the service broker; API can include an expose service API that enables the service provider 332 to expose, or otherwise publish the one or more services for consumption by a service consumer through the service broker; [0033] [0054] [0070]-[0072] [0085]; NOTE: the service is agnostic to the format)
the method comprising: receiving, from a computing device, specifications of the system of record or the third party service; (Barros [0069]: service provider module 304 can be associated with one or more service provider entities 332 that provide one or more services 334. In some implementations, the one or more services 334 can be provided as software applications [specifications] that are executed using one or more computer systems. The one or more services 334 can communicate with the service provider module 304 through one or more APIs 336; [0046]-[0049] [0062] [0082] [0210])
selecting an integration connector specific to the system of record or the third party service to interface between the system of record or the third party service and the deployable CSS system; (Barros [0046] [0047]-[0050] [0198]: Each service provider 202 interacts with the service broker 204 to publish, or on-board service details so that they can be accessed through the service broker; service providers; [0175] [0176] [0178]: Interactions between the service provider environments and the service broker platform are supported through explicit interfaces)
deploying the deployable CSS system with the selected integration connector to a data centre; (Barros [0169] [0170] [0179] [0184] [0185] [0194] [0211]: system delivered/deployed to service center)
selecting one or more industry specific closed modules to be deployed as part of the deployable CSS system, where the industry specific closed modules comprise one or more of: one or more user interfaces; web portals; and the third party service; (Barros [0044] [0046]: service provider exposes services to a business network so that the services can be accessed without compromise; [0047] [0065]: architectural strategy for the SDF 200 recognizes that industry-specific applications 216 may be needed for business networks operating in different industries. Example applications that apply to industry-specific business networks (e.g., eGovernment platforms for one-stop citizens and constituent services) can provide user interfaces (UIs) and logic that, while coded against a generic SDF layer, are specific to particular domains; [0194]: provider-broker interface enables secure and reliable interactions between the agencies and the service broker 204. The interface supports internal gateways of agencies to be "plugged-in" so that the gateways of agencies are not compromised [industry specific closed modules])
wherein the one or more industry specific closed modules are selected based on an identifier of an industry received from the computing device; (Barros [0009] [0013] [0044]: search query from the one or more consumer computing devices, comparing the search query to one or more service descriptions [identifier] stored at the computer-readable storage device, each of the one or more service and 
wherein the closed modules are not editable after deployment of the deployable CSS system.  (Barros [0046] [0047] [0096] [0194]: describing the service, web portal, and service provider as a closed modules that are not editable)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 8, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barros (US 2012/0158821 A1; hereafter “Barros”) in view of Li et al. (US 9,544,388 B1; hereafter “Li”)

Regarding Claim 1, Barros teaches a deployable customer self-service (CSS) system comprising: a user interface; (Barros [0044] [0189] [0212]: user interface)
a web portal configured to load and display the user interface; (Barros [0011] [0059] [0092] [0195] [0196]: web portal/channel)
a service configured to provide data to the user interface based on a system of record or a third party service; (Barros [0045] [0046] [0069] [0080] [0081]: service associated with one or more service provider entities 332 [system of record or the third party service]; Fig. 2) and 
an integration connector for connecting the service to the system of record or the third party service such that the service is agnostic to a format of the system of record or the third party service, (Barros [0047]-[0049] [0069]: service provider [integration connector] connects the service to the service broker; API can include an expose service API that enables the service provider 332 to expose, or otherwise publish the one or more services for consumption by a service consumer through the service broker; [0033] [0054] [0070]-[0072] [0085]; NOTE: the service is agnostic to the format)
wherein the integration connector comprises one or more drivers selectable based on the system of record or the third party service to interface between the service and the system of record or the third party service.  (Barros [0068]-[0072]: one or more services can communicate with the service provider/gateway module through one or more APIs [drivers]; service broker module communicates with the service provider/gateway module through the APIs [drivers]; API can include an expose service API [driver] that enables the service provider 332 to expose, or otherwise publish the one or more services for consumption by a service consumer through the service broker)
Barros does teach “logging component enables service instance execution events to be logged, and logs to be retrieved for subsequent evaluation” [0134].  Barros may not explicitly teach every aspect of wherein the service is a caching service that controls retrieval of data from the system of record or the third party service, wherein the caching service stores the retrieved data from the system of record or the third party service as cached data in a database, wherein the caching service includes configuration rules defining caching priorities for one or more categories of data, wherein the one or 
Li teaches wherein the service is a caching service that controls retrieval of data from the system of record or the third party service, (Li column 8 lines 4-24; column 11 line 65 to column 12 line 14: caching service controls the retrieval of content)
wherein the caching service stores the retrieved data from the system of record or the third party service as cached data in a database, (Li column 8 lines 4-24: cache 118 may be maintained using a plurality of cache segments; 11 line 65 to column 12 line 14: queue contains all the priorities [categories])
wherein the caching service includes configuration rules defining caching priorities for one or more categories of data, (Li column 8 lines 4-24; column 11 line 65 to column 12 line 14: the cache 118 is structured to have a reactive segment 181, a previously accessed segment 182, a predictive segment 183, and/or other cache segments. The cache segments may utilize different content selection criteria)
wherein the one or more categories of data include a first category of data that is required in real time, (Li column 8 lines 4-12, 25-26; reactive [real-time data] segment; column 11 line 65 to column 12 line 14: real-time behavior data available to the client) and a second category of data that is cached periodically, (Li column 8 lines 4-12: previously accessed segment; column 9 lines 16-18; column 11 line 65 to column 12 line 14: "cached periodically" - i.e., non-real-time; available storage in the secure data store)
wherein the caching service is configured to retrieve data in the first category of data from the system of record or the third party service, (Li column 8 lines 16-19: cache segments may be tied to particular storage devices. For example, one cache segment may be on one storage device, while another cache 
wherein the caching service is configured to retrieve data in the second category of data from the database, (Li column 8 lines 4-24, column 11 line 65 to column 12 line 14: non-real time data retrieved for a database) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to incorporated the caching service as taught by Li for the benefit of service deployment framework as taught by LI, with a reasonable expectation of success, because Li teaches “to improve caching performance” [column 12 lines 55-56] and “By recommending such predictively cached content items, the likelihood that the user will select content that has been predictively cached may be increased, thereby increasing the likelihood of a positive user experience resulting from instantaneous use” [column 13 lines 10-15]. In addition, both references (Barros and Li) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, service frameworks. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 2, Barros in view of Li teaches comprising a plurality of user interfaces, a plurality of services and a plurality of integration connectors, (Barros [0044]-[0046] [0053] [0059] [0067] [0068] [0071]: describing a plurality of user interfaces, a plurality of services and a plurality of service providers/gateways [integration connectors])
wherein: the web portal is configured to selectively load and display the user interfaces, (Barros [0059] [0079] [0195] [0196]: web portal/channel selectively loads/displays UI) 
the plurality of services are selectively loaded to provide data to a selected user interface based on the system of record or the third party service, (Barros [0045] [0046] [0069] [0080] [0081]: plurality of services; Fig. 2) and 
the integration connectors convert one or more formats used by the system of record or third party service to a standard format used by the services.  (Barros [0044] [0047]-[0049] [0052] [0054] [0071] [0085] [0205]: service providers/gateways [integration connector] connects the service to the service broker [system of record or the third party service] and adapts to generic format)

Regarding Claim 5, Barros in view of Li teaches wherein the integration connectors communicate with the services via a standard protocol.  (Barros [0045]: describing service providers use standard protocol to communicate with services)

Regarding Claim 8, Barros in view of Li teaches wherein the web portal, the service, and the integration connector are closed modules that are not editable upon deployment.  (Barros [0046] [0047] [0096] [0194]: describing the service, web portal, and service provider/gateway as a closed modules that are not editable)
  
Regarding Claim 14, Barros in view of Li teaches wherein the caching service invalidates the one or more categories of data, (Li column 12 lines 15-25: caching system 180 determines whether previously cached content from the cache 118 is to be purged) and the caching service is configured to retrieve data in an invalidated category of data for the user interface or from the system of record or the third party service.  (Li column 12 lines 48-65: the caching system determines the location of the content to be cached and obtains content item initial portions from the content server) [The motivation of claim 1 is applicable to claim 14 and thereby incorporated]

Regarding Claim 16, Barros in view of Li teaches further comprising one or more base web portals, base user interfaces and/or base services, and one or more web portals, user interfaces and/or services that extend the base web portals, base user interfaces and/or base services for a deployment.  (Barros [0049] [0180] [0192] [0197]: services [base service] or general UI layouts can be extended to create an extended service or new/modified UIs; [0056] [0057] [0189]) 

Regarding Claim 17, Barros in view of Li teaches further comprising one or more closed modules that include one or more web portals, user interfaces and/or services that extend the base web portals, base user interfaces and/or base services for the deployment.  (Barros [0056] [0058] [0099]: describing that closed modules include services that extend base services)

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Barros in view of Rhee et al. (US 2013/0332354 A1; hereafter “Rhee”). 

Regarding Claim 23, Barros teaches further comprising: receiving, via a communications network from a second computing device, a request to access the web portal; (Barros [0012] [0194]-[0196]: user request access to portal/channel; [0185] [0210] [0211] Fig. 4) 
5transmitting, via the communications network to the second computing device, the user interface to display on the second computing device, (Barros [0194] [0201] [0211]: displaying UI on user device; [0065] Fig. 4)
Barros does teach payment application [0050] [0140] [0174].  However, Barros may not explicitly teach every aspect of [transmitting, via the communications network to the second computing device, the user interface to display on the second computing device, the user interface] comprising a 
Rhee teaches [transmitting, via the communications network to the second computing device, the user interface to display on the second computing device, the user interface] comprising a payment button located at a fixed location at a right side of the user interface; (Rhee [0090]: pay button 612 is a button configured to immediately perform a payment; Fig. 5, 6, and 8 showing a payment button in a fixed location at a right side of the user interface)
receiving, via the communications network from the second computing device, a request based on an actuation of the payment button; (Rhee [0090]: When the user presses the pay button 612, the controller 130 progresses a payment process using the displayed credit card) and 
transmitting, via the communications network to the second computing device, a second user interface of the deployable CSS system to facilitate making a payment.  (Rhee [0096 [0097] Fig. 8 showing a second user interface to facilitate making a payment)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to display a payment button to facilitate a payment as taught by Rhee for the benefit of service deployment framework as taught by Barros, with a reasonable expectation of success, to enhancing user convenience in payment interfaces to perform payments as taught by Rhee [0010] [0012], In addition, both references (Barros and Rhee) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, payment services. This close relation between both of the references highly suggests a reasonable expectation of success.

Claim 24, Barros in view of Rhee teaches further comprising receiving, via the communications network from the second computing device, a request to view a third user interface; (Rhee [0096] [0097] Fig. 8 showing a user can request to view a third user interface-selecting/tapping 'cancel') and transmitting, via the communications network to the second computing device, the third user interface to display on the second computing device, the third user interface comprising the payment button located at the fixed location at the right side of the third user interface.  (Rhee [0090] [0096] [0097] Fig. 8 showing a payment button 612 again in a fixed location at a right side of the user interface) [The motivation of claim 23 is applicable to claim 24 and thereby incorporated]

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Barros in view of Singh et al. (US 8,818,758 B1; hereafter “Singh”)

Regarding Claim 34, Barros teaches a deployable customer self-service (CSS) system comprising: a user interface; (Barros [0044] [0189] [0212]: user interface)
a web portal configured to load and display the user interface; (Barros [0011] [0059] [0092] [0195] [0196]: web portal/channel)
a service configured to provide data to the user interface based on a system of record or a third party service; (Barros [0045] [0046] [0069] [0080] [0081]: service associated with one or more service provider entities 332 [system of record or the third party service]; Fig. 2)
an integration connector for connecting the service to the system of record or the third party service such that the service is agnostic to the format of the system of record or the third party service; (Barros [0047]-[0049] [0069]: service provider [integration connector] connects the service to the service broker; API can include an expose service API that enables the service provider 332 to expose, or 
wherein the integration connector comprises one or more drivers selectable based on the system of record or the third party service to interface between the services and the system of record or the third party service; (Barros [0068]-[0072]: one or more services can communicate with the service provider/gateway module through one or more APIs [drivers]; service broker module communicates with the service provider/gateway module through the APIs [drivers]; API can include an expose service API [driver] that enables the service provider 332 to expose, or otherwise publish the one or more services for consumption by a service consumer through the service broker) and 
wherein the service is configured to: receive usage data associated with sites in an area from the system of record via the integration connector; (Barros [0070] [0182]: monitor/manage API 320e enables a service provider to monitor and manage usage of a service and/or the performance of one or more partners)
determine a usage for a specified site based on the usage data; (Barros [0088] [0182] [0183]: Service providers are able to monitor the usage of their services and systems that their services have been further provisioned in)
However, Barros may not explicitly teach every aspect of determine an average usage for the sites in the area based on the usage data; and display, in the user interface, a site usage identifier identifying the usage for the specified site and an average area usage identifier identifying the average usage for the sites in the area.
	Singh teaches determine an average usage for the sites in the area based on the usage data; (Singh column 13 lines 41-55: calculating an average usage for the sites in the area) and
 display, in the user interface, a site usage identifier identifying the usage for the specified site and an average area usage identifier identifying the average usage for the sites in the area (Singh column 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to determine an average usage and display usage for a specified site and average usage for the sites as taught by Singh for the benefit of service deployment framework as taught by Barros, with a reasonable expectation of success, because Singh teaches that this will provide a comprehensive understanding of the state of the items being shown [column 9 lines 36-40]. In addition, both references (Barros and Singh) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, service utilization and metering. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 35, Barros in view of Singh teaches wherein the usage for the specified site and the average usage for the sites in the area are determined according to a billing period of a user at the specified site. (Singh column 10 lines 41-50 column 12 lines 21-26: describing the usage and average usage according to a billing period of a user at the specified site) [The motivation of claim 34 is applicable to claim 35 and thereby incorporated]

Regarding Claim 36, Barros in view of Singh teaches wherein user interface comprises a map and a location identifier that identifies a location of the specified site on the map. (Singh column 8 lines 53-57: the dashboard may also be used to depict the location of all buildings within a user's portfolio overlaid on a map. There can be icons for each building on the map) [The motivation of claim 34 is applicable to claim 36 and thereby incorporated]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications
Bennett et al.
US 2015/0186855 A1 – Directed to payments [0004] and customer portals [0080]
Bennett et al.
US 2011/0270749 A1 – Directed to a method and system for electronic bill presentment and payment
Chaar et al.
US 2005/0221268 A1 – Directed to a self-service system for education [Abstract]
Choe et al.
US 2016/0335454 A1 – Directed to accessing computation resources using self-service [Abstract] 
Hedge et al.
US 2011/0107266 A1 – Directed to implementing application agnostic UI integration [Abstract]
Ionfrida et al.
US 2008/0109276 A1 – Portal Architecture [Abstract] [Fig. 1]
Kundu et al.
US 2014/0074490 A1 – Directed to a self-service system [Abstract] [0004]
Purves et al.
US 2013/0346302 A1 – Directed to remote portal bill payment [Abstract]
Zimmermann et al.
US 2018/0027006 A1 – “Another family of APIs provides connections between the CSF 100 and various cloud platforms (including cloud applications, infrastructure as a service platforms, IDaaS platforms, and others). These connector APIs 108 allow the CSF 100 to interact with and discover user accounts, data, event logs, applications and configuration in cloud platforms and in the applications that run on them or are developed on them. The connector APIs 108 include many disparate connectors 144 that work with the native APIs of heterogeneous cloud platforms” 



Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483.  The examiner can normally be reached on Monday-Friday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        May 12, 2021